IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40302

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 475
                                                )
       Plaintiff-Respondent,                    )     Filed: May 1, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
IJA FLAPPINGEAGLE,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of fourteen years with a minimum
       period of confinement of five years, and consecutive five-year indeterminate term,
       for two counts of grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Ija Flappingeagle was indicted on eight counts of grand theft with an enhancement for
being a persistent violator. Pursuant to a binding plea agreement, Flappingeagle pleaded guilty
to two counts of grand theft, Idaho Code §§ 18-2403(1); 18-2407(1)(b). The State dismissed the
remaining charges and the enhancement; agreed to recommend consecutive sentences of fourteen
years with five years determinate on the first count, and five years indeterminate on the second
count; and reduced a felony eluding charge to a misdemeanor in a separate case. The district
court sentenced Flappingeagle to a unified term of fourteen years with a minimum period of
confinement of five years on the first count, and a consecutive five-year indeterminate term on

                                               1
the second count. Flappingeagle filed an Idaho Criminal Rule 35 motion for reduction of
sentence which the district court denied. Flappingeagle appeals, contending that his sentences
are excessive.
       In his reply brief on appeal, Flappingeagle concedes that he requested the sentence that
was imposed. The doctrine of invited error applies to estop a party from asserting an error when
his or her own conduct induces the commission of the error. Thompson v. Olsen, 147 Idaho 99,
106, 205 P.3d 1235, 1242 (2009). One may not complain of errors one has consented to or
acquiesced in. Id. In short, invited errors are not reversible. Id. This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Leyva, 117 Idaho 462, 465,
788 P.2d 864, 867 (Ct. App. 1990). Having consented to the sentencing determination he
received, Flappingeagle cannot now challenge the district court’s sentencing determination as an
abuse of the court’s discretion.
       Therefore, Flappingeagle’s judgment of conviction and sentences are affirmed.




                                               2